DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-33 is/are rejected under 35 U.S.C. 103 as being obvious over Bahl et al. (US 9,969,913). 
In regard to claim 1, Bahl discloses a thermoplastic composition, in particular derived from one or more styrenic block copolymers, a relatively high molecular weight isobutylene-containing copolymer, and a biorenewable processing aid (abstract). The composition is used to form a sealing element (col. 3 lines 1-7). The sealing element is part of a closure wherein the sealing element is in contact with at least a portion of the lower surface of the closure (col. 3 lines 50-56). The sealing element is provided to seal an opening in the container body (col. 3 lines 42-49). The composition does not contain a halogen (entire reference). The examiner considers the polyisobutylene and the styrenic block copolymers to be the barrier polymers. 
Bahl is silent with regard to the barrier polymers having a Shore D hardness of at most 40 and an oxygen permeability of at most 1000 cm3 · 100 µm /m2·d·bar, or without the Shore D hardness being limited, with an oxygen permeability of at most 10cm3 · 100 µm /m2·d·bar, wherein the oxygen permeability, in accordance with DIN 53380-3, is determined at an oxygen concentration of 100%, relative humidity of 100%, atmospheric pressure, and a measuring temperature of 260C and is relative to a layer thickness of 100 µm. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the styrenic block copolymers and the polyisobutylene from ones that have an oxygen permeability of at most 1000 cm3 · 100 µm /m2·d·bar, or without the Shore D hardness being limited, with an oxygen permeability of at most 10cm3 · 100 µm /m2·d·bar, wherein the oxygen permeability, in accordance with DIN 53380-3, is determined at an oxygen concentration of 100%, relative humidity of 100%, atmospheric pressure, and a measuring temperature of 260C and is relative to a layer thickness of 100 µm motivated by the expectation of forming a sealing insert with barrier properties as well as maintaining hardness. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regard to claim 2, Bahl discloses that the sealing insert composition comprises two different barrier polymers in a mixture with one another (col. 3 lines 1-6).
In regard to claim 4, Bahl discloses a thermoplastic composition, in particular derived from one or more styrenic block copolymers, a relatively high molecular weight isobutylene-containing copolymer, and a biorenewable processing aid (abstract). Bahl discloses that the sealing element composition comprises isobutylene-containing about 1 to about 200 parts (col. 12 lines 52-57). 
In regard to claims 5-6, Bahl discloses that the composition includes a further polymer that is not a barrier polymer which is a polyolefin (col. 7 lines 52-55).
In regard to claim 7, Bahl discloses that the composition discloses styrenic block copolymers which includes SBS, SBBS, SIS, SEPS, SEP, SEBS, SEEPS, and SIBS (col. 7 lines 38-45). 
In regard to claim 8, Bahl discloses that the sealing insert contains a mixture of butyl rubber and styrene0isobutylene styrene (col. 7 lines 38-45 and col. 12 lines 37-50). 
In regard to claim 9,  Bahl discloses that the composition includes a further polymer which is a polyolefin (col. 7 lines 52-55).
In regard to claim 10, Bahl discloses that the composition comprises additives (col. 12 lines 59-67). 
In regard to claims 11-12, Bahl discloses that the sealing insert composition that contains up to 25% by weight butyl rubber (col. 12 lines 52-56), up to 65% by weight of SIBS, and up to 60% by weight of one or more PE-HD, PE-LD, and PE-LLD (col. 8 lines 36-40). It is inherent that polyethylene has a MFR of greater than 1 g/10 min. 
In regard to claim 13, Bahl is silent with regard to the sealing insert having a Shore D hardness of less than 50. Although the prior art does not disclose the Shore D hardness, the claimed properties are deemed to be inherent to the structure in the prior art since the sealing inert of Bahl teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 14, Bahl is silent with regard to the sealing insert having a Shore D hardness between 15 and 40. Although the prior art does not disclose the Shore D hardness, the claimed properties are deemed to be inherent to the structure in the prior art since the sealing inert of Bahl teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 15, Bahl discloses that the Shore A hardness is between 55 and 100 (Table 1 and Table 2).   
In regard to claim 16, Bahl discloses that the sealing insert has an oxygen permeability of less than 1200 cc·mil/100 in2·day (col. 13 lines 6-10, Table 1, and Table 2). 
In regard to claim 17, Bahl discloses that the sealing insert has an oxygen permeability of less than 670 cc·mil/100 in2·day (col. 13 lines 6-10, Table 1, and Table 2).
In regard to claim 18, Bahl is silent with regard to the sealing insert having a MFR under a 5 kg load and at 1900C of at least 1 g/10 min. Although the prior art does not disclose the MFR, the claimed properties are deemed to be inherent to the structure in the prior art since the sealing inert of Bahl teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claims 19-21, Bahl discloses that the compression set is between 20% and 70% (Table 1 and Table 2).
In regard to claim 22, Bahl discloses that the sealing insert has an oxygen permeability of less than 1200 cc·mil/100 in2·day (col. 13 lines 6-10, Table 1, and Table 2). Bahl discloses that the compression set is between 20% and 70% (Table 1 and Table 2). Bahl is silent with regard to the sealing insert having a MFR under a 5 kg load and at 1900C of at least 1 g/10 min. Although the prior art does not disclose the MFR, the claimed properties are deemed to be inherent to the structure in the prior art since the sealing inert of Bahl teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 23, Bahl discloses that the sealing insert contains butyl rubber (col. 12 lines 20-32), SIBS (col. 7 lines 37-45), and at least one polyolefin (col. 7 lines 51-60). 
In regard to claim 24, Bahl discloses that the container closure is a screw cap (col. 4 lines 8-32).
In regard to claim 25, Bahl discloses that the sealing is useable in sterilization processes (Col. 5 lines 24-30). 
	In regard to claim 26-30, Bahl discloses that the sealing insert is configured as ring or disk and has a sealing lip around its circumference that protrudes when the container closure is in an attached state in the direction of the mouth opening of the container (col. 4 lines 60-67 and col. 5 lines 16-24).
	In regard to claim 31, Bahl discloses that the sealing insert comprises an oxygen scavenger (col. 12 lines 64-65).
	In regard to claim 32, Bahl discloses that the sealing insert includes a metal film (col. 4 lines 14-15). 
	In regard to claim 33, Bahl discloses that the sealing insert includes a foamed polymer compound (col. 12 lines 64-65). 
	In regard to claim 56, Bahl discloses that the sealing insert comprises a plasticizer in a content of less than 70 wt% (col. 12 lines 3-11). 

Claim(s) 3 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahl et al. (US 9,969,913) in view of Hock (US 7,021,478).
In regard to claim 3, Bahl discloses a sealing insert that comprises two barrier polymers as previously discussed. Bahl is silent with regard to the barrier polymers being present in two layers. 
Hock disclose a plastic colure that comprises a sealing liner [abstract]. The sealing liner includes a sealing of resilient resin and an inner layer of barrier resin [abstract]. The barrier resin can comprise barrier polymers as well as the sealing layer (col. 3 liens 38-45). The barrier resin being polyamide (col. 2 lines 56-59). Thus, a sealing liner that comprises two barrier polymers in two layers.
Bahl and Hock both disclose sealing liners that comprise barrier polymers. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the two layer structure of Hock in the sealing liners of Bahl motivated by the expectation of forming a linear with enhanced barrier resistance to transmission of gases, water vapor and/or flavorants (col. 1 lines 6-10). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-33 and 56-57 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 06/29/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782